In an action to recover damages for personal injuries, the plaintiff appeals from an amended judgment of the Supreme Court, Kings County (Kramer, J.), dated January 14, 2005, which, upon a jury verdict on the issue of liability finding her 40% and the defendant 60% at fault in the happening of the accident and upon the granting of the defendant’s motion, in effect, to set aside the jury verdict and for judgment as a matter of law, is in favor of the defendant and against her dismissing the complaint.
Ordered that the amended judgment is affirmed, with costs.
The plaintiff, a foster child residing in a group foster care home for teenage females operated by the defendant, was injured when she put her hand through a glass pane in a door at the premises. She alleged that the premises was not reasonably safe due to the failure to install safety glass panes in the *535door. After the jury found that the defendant was negligent, and apportioned fault 60% to the defendant and 40% to the plaintiff, the court granted the defendant’s motion, in effect, to set aside the verdict and for judgment as a matter of law.
We affirm. The plaintiff failed to make a prima facie showing that the defendant was negligent for failing to use safety glass in the door (see Mele v Golian Realty Co., Inc., 7 AD3d 683 [2004]; Hassan-Willis v St. Gerard’s School, 6 AD3d 577 [2004]; Bradley v Smithtown Cent. School Dist., 265 AD2d 283 [1999]; Ambrosio v South Huntington Union Free School Dist., 249 AD2d 346 [1998]). In light of our determination that the complaint was properly dismissed on that ground, it is unnecessary to reach the parties’ other contentions. Crane, J.P., Goldstein, Luciano and Dillon, JJ., concur.